DETAILED ACTION
Claims 1-15 & 21-24 are pending as amended on 05/03/21.

Response to Amendment
This final action is a response to the amendment filed on May 3, 2021.  Claims 16-20 have been cancelled.  Claims 1, 6-9 & 11 have been amended as a result of the previous action; the grounds of rejection have been essentially maintained.  Claims 21-24 have been added.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities: a typo causes this claim to depend from claim 1 rather than claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 13-15 & 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al., US 2018/0238103.
With regard to claim 1, Jensen teaches a method for making an IG unit wherein two glass substrates (2/3) are sandwiched around spacers (4) & a peripheral seal (19) and evacuated through a pump-out cavity (5) extending through one of the substrates, wherein said cavity may be made larger at an outer side than an inner side, and a flanged pump-out tube comprising an intermediate skirt (8/22) protruding out from the tube has been seated into said cavity via said skirt for bonding [FIG. 7], wherein the tube end is melted shut after evacuation [0072] in order to seal the unit, such that the sealed tube end doesn’t project out past the outer side of the cavity (“at least partly embedded”, i.e., entirely embedded) (throughout, e.g. abstract, [0082 & FIGS. 1-16]).
With regard to claims 3-7 (and 13-15), the tube/skirt may be sealed to the substrate via frit in the conventional manner [0024] which will flow [0017] and seal the peripheral edges of the skirt to the substrate, wherein a non-flowing support (8) is provided as an underside of the skirt [0078] and the frit can be pre-provided to the tube as a bonded assembly [0082].
With regard to claims 8-9, Jensen also teaches conventional laser melting [0072], particularly directed to the tube end (as opposed to other elements [0075]).
With regard to claim 11, the teachings of Jensen have been detailed above, and any entity placing the pump-tube may be considered ‘another’ relative to a broad initial ‘provider’/manufacturer/driller/etc. (Jensen also teaches laser-melting as noted above).
With regard to claims 21-24, Jensen teaches that each of the tube [0032] and the skirt flange [0026] (as well as the solder [0024]) may be formed from glass material in a conventional design for a flanged pump-out tube, for simplicity’s sake & in order to help match expansion coefficients for the glass assembly [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of Applicants’ Admitted Prior Art (AAPA).
The teachings of Jensen have been detailed above, and while they do not expressly disclose that substrate holes are formed via drilling, this was a known practice as admitted by Applicants [0007], and would have been obvious to incorporate, in order to form said holes via a conventional process with predictable success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., US 2018/0238103 in view of Dennis et al..
The teachings of Jensen have been detailed above, and while they do not expressly disclose that the laser melting comprises tracing collapsing portions of the tube, this was a known technique as noted by Dennis (cited by Applicants) [Col. 12, 4-10], and would have been obvious to incorporate, in order to seal said tubes via a conventional process with predictable success.


Examiner also notes 
US 2018/0163457, US 2018/0146797, US 5,902,652 & US 2,749,579 
as relevant to the pending claims


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed May 3, 2021 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to Applicant’s assertion that Jensen does not disclose that the sealed tube does not project past the outer surface of the pane, Examiner does not agree.  As noted previously, the prior art’s aim of mounting a pump-out tube in a supportive (e.g. stepped) recess (as in Applicant’s invention) results in a tipped-off tube which will explicitly be “at least partially embedded” (which necessarily includes also being more than partially embedded, i.e. fully embedded, such that the tipped-off tube does not project from the hole) to avoid subjecting it to external impacts.  Therefore, the prior art is considered to meet the claimed invention.  While Applicants assert that 
With regard to new claims 21-24, the formation of a tube wherein both tube and adjoining flange are both formed from the same material, “e.g. glass” as disclosed by Applicants, is also not patentable over the prior art.  Jensen teaches that its tube, flange, and solder disc may all be made from glass material, which helps maintain a comparable expansion coefficient with the glass pane they are being embedded in.  Note also previously cited US 2018/0163457, US 2018/0146797, US 5,902,652 & US 2,749,579, all of which also teach glass-flanged glass pump out tubes as is conventional in this art to help seat the tubes and match the other materials.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745